Citation Nr: 1443083	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.H.


ATTORNEY FOR THE BOARD

M. Donohue, Counsel
INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Veteran testified at a videoconference hearing conducted by the undersigned Acting Veterans Law Judge in December 2012.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In February 2013, the Board remanded the Veteran's claim for additional development.  

In July 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in order to address the etiology of the Veteran's claimed hearing loss and tinnitus.  See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) (2013).  The requested opinion was received by the Board in September 2013.  In response, in November 2013, the Veteran's representative submitted additional argument and evidence without a waiver of initial Agency of Jurisdiction (AOJ) consideration.  Because the benefits sought are being granted, these submissions do not require remand to the AOJ for their initial review.  38 C.F.R. § 20.1304.

In June 2014, the Board also provided the appellant with a copy of the VHA medical opinion and solicited additional evidence.  Cf. Thurber v. Brown, 5 Vet. App. 119 (1993).  In a statement, received also in June 2014, the Veteran indicated that he had no additional argument or evidence to submit. 

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c).  


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his active duty service.

2.  There is an approximate balance of positive and negative evidence as to whether the Veteran's tinnitus is related to his active duty service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefits sought are being granted in full, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.


II.  Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988).

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet. App. at 160.

III.  Analysis

The Veteran is seeking service connection for a bilateral hearing loss disability and for tinnitus, which he contends resulted from noise exposure incurred during active duty service.

The Veteran's DD 214 documents that he served in the U.S. Navy and that his military occupational specialty (MOS) was AM 7219-20; the related civilian occupation was a metal worker apprentice.  His service treatment records document that he was stationed on the U.S.S. Yorktown and at the U.S. Naval Air Station in San Diego, California.  

While the Veteran's service treatment records do not document any complaints or treatment for hearing difficulties, the Veteran has testified that he was assigned to "wheel bound watch" and was responsible for standing at the end of the runway with binoculars to make sure the wheels of aircraft were down prior to landing.  See December 2012 hearing transcript, p. 3.  He reported that he was not provided with any hearing protection while performing these duties and therefore experienced acoustic trauma based on his close proximity to jet aircraft.  Id.  The Veteran also testified that he was stationed on the U.S.S. Yorktown and worked on the flight deck without hearing protection.  Id. 

Based on his testimony and duty assignments, the Board finds that the Veteran's contentions regarding in-service exposure to noise trauma are consistent with the circumstances of his service and thus credible.  38 U.S.C.A. § 1154(a).  An in-service injury has therefore been demonstrated.

Official audiometry shows, and it is not in dispute, that the Veteran has a bilateral hearing loss disability by VA standards.  See June 2009 VA examination report.  It is also not in dispute that the Veteran has tinnitus as competent (medical) evidence of record documents his complaints of such, and tinnitus is a disability capable of lay observation.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  

As the record contains evidence of a current disability, and evidence of an in-service injury or disease, what remains to be established is whether there is a nexus between the diagnosed hearing loss disability and tinnitus and his in-service injury.

As alluded to above, the Veteran was afforded a VA examination to determine the etiology of his hearing loss disability and tinnitus in June 2009.  After reviewing the claims file and conducting a clinical examination, the audiologist noted that "[o]nly a whispered voice test and a spoken voice test were completed for the hearing portion of the [Veteran's] discharge exam."  While these test results were normal, the examiner stated that the "whispered and spoken voice tests are merely gross assessments of hearing" and cannot rule out or identify high-frequency or unilateral hearing loss.  As a result, the examiner stated that "[w]ithout frequency-specific audiometric information, there is no definitive way to determine when the Veteran's hearing loss began."  

With respect to the Veteran's tinnitus, the June 2009 VA examiner stated that the Veteran's tinnitus is "a symptom associated with the hearing loss" and that it "developed some time in 2001," but did not otherwise indicate if the disability is related to the Veteran's active duty service. 

In short, the June 2009 VA examiner did not provide an opinion as to the etiology of the Veteran's hearing loss or tinnitus.

The Veteran was afforded an additional VA examination in May 2013; in pertinent part, because the earlier June 2009 VA medical opinion had been based on an inaccurate factual background.  After a review of the claims file and audiometric testing, the May 2013 VA examiner stated that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss or tinnitus without resorting to speculation because the Veteran "does not have an enlistment hearing exam or a discharge hearing exam for review."  The examiner did not comment on the whisper voice test results contained in the Veteran's separation examination. 

As the May 2013 VA examiner was unable to provide an opinion as to the etiology of the Veteran's hearing loss and tinnitus without resorting to speculation, the examination report is entitled to no weight of probative value. 

In light of the two VA examination reports described above, the Board requested a VHA opinion in July 2013.  After reviewing the claims file, in a September 2013 opinion, the medical opinion provider noted that the "Veteran clearly passed whispered voice testing at the conclusion of service, which though not the gold standard, has been shown to be sensitive, and suggestive of at worst, borderline to mild hearing loss thresholds in the speech range . . . This would be significantly less hearing loss than that found in current audiograms.."

The VHA physician noted that noise induced hearing loss "tends to decelerate over exposure time and has been found to be unlikely to progress any further once noise exposure is discontinued."  As a result, "it is more likely that any hearing loss and associated tinnitus from service exposure would have been present at the time of the discontinuation of noise exposure."  In addition, the examiner noted that "existing records do show some worsening of hearing, particularly discrimination, between testing performed in 2009 and 2013.  Such delayed worsening of hearing is also not common in noise-induced circumstances but is present in other possibly co-existing etiologies, such as age-related hearing loss." 

As a result, the VHA medical opinion provider concluded that there was less than a 50 percent probability that the Veteran's hearing loss disability and tinnitus were related to his active duty service. 

In response to the VHA medical opinion, the Veteran's representative submitted a medical treatise article titled: Adding Insult to Injury: Cochlear Nerve Degeneration after 'Temporary' Noise-Induced Hearing Loss.  This article states that with temporary noise-induced threshold shifts, there is an irreversible loss of synapses within 24 hours of exposure and a "delayed and progressive loss of cochlear neurons over many months, although hair cells remain and recover normal function."  In essence, the article states that overexposure to intense sound may result in a temporary threshold shift that will recover, but may lead to delayed onset hearing loss. 

In addition, the Veteran has testified that he began experiencing hearing loss and tinnitus shortly after his in-service noise exposure.  The VHA medical opinion provider did not comment on the Veteran's testimony and the Board notes that as a layperson, the Veteran is competent to report when he first experienced hearing-related problems because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In addition, the Veteran's daughter testified at a hearing before the Board that her father has experienced hearing problems for her entire life.  See December 2012 hearing transcript, p. 6.  The testimony of the Veteran and his daughter directly contradict the opinion of the VHA examiner.

Based on its review of the entire record, the Board finds the evidence to be in relative equipoise in showing that the current disability manifested by bilateral hearing loss and tinnitus as likely as not had their clinical onset following his routine exposure to harmful noise incident to the Veteran's duties during his period of active service. 

In resolving all reasonable doubt in the Veteran's favor, service connection for the bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 



____________________________________________
A. ISHIZAWAR
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


